Restriction/Election

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A telephone call was made to Ms. Michelle McMullen on March 23, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.



3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

 Group I. Claims 62-85 are drawn to a nucleic acid and vector, classified in C12N 15/09. 

Group Il. Claims 186-89 are drawn to a method of preventing or treating an ATPase-mediated disease in a subject, classified in A61K 48/0058. 

Group IIl. Claim 90 is drawn to a kit for prevention or treatment of an ATPase-mediated disease in a subject, classified in A61P 25/28. 



Species Election:
4.	The inventions are distinct, each from the other because of the following reasons: Upon election of one of Groups I-III, applicant needs to provide a further election of specific species in the following categories, elect an ATPase (claim 63), elect a nucleic acid (claims 65-68 and claims 79-80, for example), elect a neuron specific promoter (claim 71), elect a constitutively active promoter (claim 77), elect a transcriptional termination signal (claim 78) and elect an adenovirus vector (claim 82) and elect a specific disease ( claims 87-88). Inventions are patentably distinct. 

5.	The inventions are distinct, each from the other because of the following reasons: 
Inventions I -Ill are patentably distinct, having two products and a method of treatment. The Invention of Group I is directed to a nucleic acid that makes a protein in a host cell and is contained in a vector which is used in the treatment method of the Invention of Group II. The invention are unrelated because the nucleic acid is not made or used directly in the treatment method of the Invention set forth in Group II.
The Invention of Group I and the Invention of Group III are patentably distinct because they are products with a different structure and function.



6.	 Because these inventions are distinct for the reasons given above and
have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Furthermore, the inventions have acquired a separate status in the art as a separate subject for inventive effect and require independent searches. The search for each
of the above inventions is not co-extensive particularly with regard to the literature search. A reference, which would anticipate the invention of one group, would
not necessarily anticipate or make obvious the other group. Moreover, as to the question of burden of search, classification of subject matter is merely one indication
of the burdensome nature of the search involved. Because these inventions are
distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and because of their recognized divergent subject matter, election of a single group for examination purposes as indicated is proper.

7.	 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance 
the amendment is presented prior to final rejection or allowance, whichever is
earlier. Amendments submitted after final rejection are governed by 37 CFR
1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Chiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a
petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.


/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652